       Case 1:19-cv-01718-MCC Document 15 Filed 04/21/20 Page 1 of 17




               IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA


DONNA MAE REPSHER,                             :     Civil No. 1:19-CV-1718
                                               :
      Plaintiff,                               :
                                               :
                                               :
      v.                                       :     (Magistrate Judge Carlson)
                                               :
ANDREW SAUL,                                   :
Commissioner of Social Security,               :
                                               :
      Defendant.                               :

                          MEMORANDUM OPINION

I.    INTRODUCTION

      It is a cardinal principle of judicial review in Social Security appeals that “the

ALJ may choose whom to credit but ‘cannot reject evidence for no reason or for the

wrong reason.’ Mason v. Shalala, 994 F.2d 1058, 1066 (3d Cir.1993).” Plummer v.

Apfel, 186 F.3d 422, 429 (3d Cir. 1999). The instant case aptly illustrates this

principle.

      In the instant Social Security appeal, we are asked to consider whether an

Administrative Law Judge (ALJ) sufficiently examined the constellation of mental,

emotional and physical impairments confronting the Plaintiff, Donna Mae Repsher,

before denying her application for social security benefits. Specifically, we must

determine whether the ALJ’s decision denying Ms. Repsher benefits is supported by


                                           1
       Case 1:19-cv-01718-MCC Document 15 Filed 04/21/20 Page 2 of 17




substantial evidence when that evidence reveals that the plaintiff had long

experienced significant cognitive impairments, but the ALJ largely discounted these

impairments at Step 2 of the sequential analysis which applies to Social Security

disability claims based upon a state agency medical opinion which misstated and

understated the nature, and extent, of these impairments.

      Upon consideration, we find that the ALJ did not sufficiently consider Ms.

Repsher’s cognitive impairments at step two of the five-step sequential analysis that

must be undertaken in these cases, and the absence of any further meaningful

discussion regarding these impairments at subsequent steps in this sequential

analysis renders the remainder of the ALJ’s decision infirm and incapable of

adequate review by this Court. Mindful of the fact that an ALJ “cannot reject

evidence for no reason or for the wrong reason,” Mason v. Shalala, 994 F.2d 1058,

1066 (3d Cir.1993), for the reasons discussed below, we conclude that this failure of

articulation in the instant case compels a remand for further consideration of this

case by the Commissioner.


II.   BACKGROUND

      Donna Mae Repsher filed for disability benefits under Title II of the Social

Security Act on September 29, 2016. (Tr. 12). In her disability claim, Ms. Repsher

indicated that she was disabled due to a combination of physical and mental

impairments, including degenerative disc disease, asthma, obesity, anxiety and

                                         2
       Case 1:19-cv-01718-MCC Document 15 Filed 04/21/20 Page 3 of 17




learning disorders. (Tr. 83, 142). At the time of her disability claim Ms. Repsher,

who was born in August 1972, was in her mid-40s. (Tr. 22). She had a high school

education and had previously been employed as a cook and a flagger. (Id.)

      Ms. Repsher’s disability claim rested, in part, upon her claim that she suffered

from learning disabilities. Repsher’s learning disabilities were longstanding and

long documented. When Repsher was 19 ½ years old she was evaluated by a school

psychologist. At that time, Repsher was identified as a 19 ½ year old senior who

“presently receives services of an academic learning support resource room in view

of a specific learning disability.” (Tr. 191). Thus, Repsher was enrolled in special

education programs throughout her education. Repsher reaffirmed at her ALJ

disability hearing that she attended special education classes throughout her

elementary and high school career. (Tr. 61). Repsher was assessed as having a

borderline to low average IQ of 78. (Tr. 192). At age 19, Repsher read at a fourth-

grade level, spelled at a third-grade level, and had math skills commensurate with a

seventh-grade education. (Tr. 193). Consequently, Repsher was identified by

schools officials and counsellors as “mentally retarded.” (Tr. 196).

      Despite this uncontradicted record that Repsher suffered from learning

disabilities, a state agency expert, Dr. Paul Taren, concluded in February of 2017

based solely upon a medical record review that Repsher experienced no severe

mental impairments. (Tr. 87). Dr. Taren’s summary assessment is noteworthy both


                                          3
       Case 1:19-cv-01718-MCC Document 15 Filed 04/21/20 Page 4 of 17




for what it misstates and fails to state regarding Repsher’s intellectual impairments.

While the doctor’s report acknowledged that Repsher claimed to have a learning

disability (Tr. 86), it did not expressly evaluate that learning disability. Instead, Dr

Taren only considered Repsher’s anxiety as a potentially disabling condition and

found that her anxiety was not severe.

      Dr. Taren’s summary report also failed to mention many factors relating to

Repsher’s learning disabilities. Thus, Dr. Taren did not mention Repsher’s IQ of 78,

her limitations in terms of reading, spelling or math, or the school’s characterization

of Repsher as mentally retarded. Moreover, the only fleeting reference to Repsher’s

schooling set forth in Dr. Taren’s report misstated her academic experience. The

report erroneously stated that Repsher was a: “high school grad, reg ed.” (Tr. 87).

This statement was incomplete and incorrect. While Repsher had graduated from

high school, she did not attend regular classes. Quite the contrary, it is undisputed

that Repsher was enrolled in special education programs throughout her education.

(Tr. 61, 191).

      Despite this evidence relating to Repsher’s learning disabilities, her

application for disability benefits was denied by the ALJ on October 23, 2018. (Tr.

12-24). In the decision denying this application for benefits, the ALJ first found that

Repsher met the insured requirements of the Act through December 31, 2016. (Tr.

14). At Step 2 of the five-step sequential analysis process that applies to Social


                                           4
       Case 1:19-cv-01718-MCC Document 15 Filed 04/21/20 Page 5 of 17




Security disability claims, the ALJ concluded that Repsher had several severe

impairments including degenerative disc disease, asthma, and obesity. (Tr. 15). The

ALJ concluded, however, that none of Repsher’s intellectual and emotional

impairments met the Act’s minimal standards at Step 2 of the sequential analysis

which applies to disability claims for consideration as severe impairments. (Id.) In

reaching this conclusion, the ALJ afforded Dr. Taren’s report “great weight” without

addressing the fact that the reported misstated and failed to acknowledge evidence

which supported a finding that Repsher’s learning disabilities were significant and

severe. Thus, we cannot discern whether the ALJ considered, or even recognized,

the contradictions between Dr. Taren’s report and the underlying medical evidence.

      Having discounted these intellectual impairments at Step 2, the ALJ then

focused almost exclusively upon Repsher’s physical limitations when analyzing this

claim. Thus, the residual functional capacity assessment crafted by the ALJ

contained no intellectual limitations, and the medical evidence analysis conducted

in support of the RFC evaluation addressed Repsher’s physical, rather than

intellectual, impairments. (Tr. 19-22). On the basis of this analysis, which discounted

Repsher’s intellectual impairments at the outset relying upon an expert report that

did not accurately described those impairments, the ALJ concluded at Step 5 of this

sequential analysis that Repsher could perform work in the national economy and

denied here claim. (Tr. 22-24).


                                          5
        Case 1:19-cv-01718-MCC Document 15 Filed 04/21/20 Page 6 of 17




       This appeal followed. (Doc. 1). This matter is fully briefed and is, therefore,

ripe for resolution. Upon consideration of the parties’ competing positions, we find

that the failure to fully assess Repsher’s learning disabilities, and the reliance on an

expert report that misstated the evidence when discounting these intellectual

impairments, compels a remand of this case for further consideration by the

Commissioner.


III.   DISCUSSION

       A.    Standard of Review-The Roles of the ALJ and this Court

       Resolution of the instant social security appeal involves consideration of the

respective roles of two adjudicators—the ALJ and this Court. At the outset, it is the

responsibility of the ALJ in the first instance to determine whether a claimant has

met the statutory prerequisites for entitlement to benefits. To receive benefits under

the Social Security Act by reason of disability, a claimant must demonstrate an

inability to “engage in any substantial gainful activity by reason of any medically

determinable physical or mental impairment which can be expected to result in death

or which has lasted or can be expected to last for a continuous period of not less than

twelve months.” 42 U.S.C. §1382c(a)(3)(A); see also 20 C.F.R. §416.905(a). To

satisfy this requirement, a claimant must have a severe physical or mental

impairment that makes it impossible to do his or her previous work or any other

substantial gainful activity that exists in the national economy. 42 U.S.C.

                                           6
       Case 1:19-cv-01718-MCC Document 15 Filed 04/21/20 Page 7 of 17




§1382c(a)(3)(B); 20 C.F.R. §416.905(a).

      In making this determination at the administrative level, the ALJ follows a

five-step sequential evaluation process. 20 C.F.R. §416.920(a). Under this process,

the ALJ must sequentially determine whether: (1) the claimant is engaged in

substantial gainful activity; (2) the claimant has a severe impairment; (3) the

claimant’s impairment meets or equals a listed impairment; (4) the claimant is able

to do his or her past relevant work; and (5) the claimant is able to do any other work,

considering his or her age, education, work experience and residual functional

capacity (“RFC”). 20 C.F.R. §416.920(a)(4).

      At steps one through four, the claimant bears the initial burden of

demonstrating the existence of a medically determinable impairment that prevents

him or her in engaging in any of his or her past relevant work. 42 U.S.C.

§1382c(a)(3)(H)(i)(incorporating 42 U.S.C. §423(d)(5) by reference); 20 C.F.R.

§416.912; Mason v. Shalala, 994 F.2d 1058, 1064 (3d Cir. 1993). Notably, the Third

Circuit Court of Appeals has recognized that the burden placed on an applicant at

step two of this process is not exacting, and that “[a]ny doubt as to whether this

showing has been made is to be resolved in favor of the applicant.” McCrea v.

Comm’r of Soc. Sec., 370 F.3d 357 (3d Cir. 2004) (quoting SSR 85-28, 1985 WL

56856, at *3).

      Once the ALJ makes a disability determination, it is then the responsibility of


                                          7
       Case 1:19-cv-01718-MCC Document 15 Filed 04/21/20 Page 8 of 17




this Court to independently review that finding. In undertaking this task, this Court

applies a specific, well-settled and carefully articulated standard of review. In an

action under 42 U.S.C. § 405(g) to review the decision of the Commissioner of

Social Security denying plaintiff’s claim for disability benefits, Congress has

specifically provided that the “findings of the Commissioner of Social Security as to

any fact, if supported by substantial evidence, shall be conclusive[.]” 42 U.S.C. §

405(g). Thus, when reviewing the Commissioner’s final decision denying a

claimant’s application for benefits, this Court’s review is limited to the question of

whether the findings of the final decision-maker are supported by substantial

evidence in the record. See 42 U.S.C. §405(g); 42 U.S.C. §1383(c)(3); Johnson v.

Comm’r of Soc. Sec., 529 F.3d 198, 200 (3d Cir. 2008); Ficca v. Astrue, 901

F.Supp.2d 533, 536 (M.D. Pa. 2012). Substantial evidence “does not mean a large

or considerable amount of evidence, but rather such relevant evidence as a

reasonable mind might accept as adequate to support a conclusion.” Pierce v.

Underwood, 487 U.S. 552, 565 (1988). Substantial evidence is less than a

preponderance of the evidence but more than a mere scintilla. Richardson v. Perales,

402 U.S. 389, 401 (1971). A single piece of evidence is not substantial evidence if

the ALJ ignores countervailing evidence or fails to resolve a conflict created by the

evidence. Mason v. Shalala, 994 F.2d 1058, 1064 (3d Cir. 1993).

       “In determining if the Commissioner’s decision is supported by substantial


                                          8
       Case 1:19-cv-01718-MCC Document 15 Filed 04/21/20 Page 9 of 17




evidence the court must scrutinize the record as a whole.” Leslie v. Barnhart, 304 F.

Supp. 2d 623, 627 (M.D. Pa. 2003). The question before this Court, therefore, is not

whether a plaintiff is disabled, but whether the Commissioner’s finding that the

claimant is not disabled is supported by substantial evidence and was reached based

upon a correct application of the relevant law. See Arnold v. Colvin, No. 3:12-CV-

02417, 2014 U.S. Dist. LEXIS 31292 at *1 (M.D. Pa. Mar. 11, 2014)(“[I]t has been

held that an ALJ’s errors of law denote a lack of substantial evidence.”)(alterations

omitted); Burton v. Schweiker, 512 F.Supp. 913, 914 (W.D. Pa. 1981)(“The

Secretary’s determination as to the status of a claim requires the correct application

of the law to the facts”); see also Wright v. Sullivan, 900 F.2d 675, 678 (3d Cir.

1990) (noting that the scope of review on legal matters is plenary); Ficca, 901

F.Supp.2d at 536 (“[T]he court has plenary review of all legal issues . . . .”).

      The ALJ’s disability determination must also meet certain basic substantive

requisites. Most significant among these legal benchmarks is a requirement that the

ALJ adequately explain the legal and factual basis for this disability determination.

Thus, we must also ascertain whether the ALJ’s decision meets the burden of

articulation demanded by the courts to enable informed judicial review. Simply put,

“this Court requires the ALJ to set forth the reasons for his decision.” Burnett v.

Comm'r of Soc. Sec. Admin., 220 F.3d 112, 119 (3d Cir. 2000). As the Court of

Appeals has noted on this score:


                                           9
       Case 1:19-cv-01718-MCC Document 15 Filed 04/21/20 Page 10 of 17




      In Burnett, we held that an ALJ must clearly set forth the reasons for
      his decision. 220 F.3d at 119. Conclusory statements . . . are
      insufficient. The ALJ must provide a “discussion of the evidence” and
      an “explanation of reasoning” for his conclusion sufficient to enable
      meaningful judicial review. Id. at 120; see Jones v. Barnhart, 364 F.3d
      501, 505 & n. 3 (3d Cir.2004). The ALJ, of course, need not employ
      particular “magic” words: “Burnett does not require the ALJ to use
      particular language or adhere to a particular format in conducting his
      analysis.” Jones, 364 F.3d at 505.

Diaz v. Comm’r of Soc. Sec., 577 F.3d 500, 504 (3d Cir. 2009).

      On this score one other rule applies. When evaluating the legal sufficiency of

an ALJ decision it is axiomatic that that “[w]hen a conflict in the evidence exists,

the ALJ may choose whom to credit but ‘cannot reject evidence for no reason or for

the wrong reason.’ Mason v. Shalala, 994 F.2d 1058, 1066 (3d Cir.1993).” Plummer

v. Apfel, 186 F.3d 422, 429 (3d Cir. 1999). Accordingly, we should remand for

further consideration whenever the record reveals that evidence was discounted by

the ALJ for the wrong reason or no reason.

      Thus, in practice ours is a twofold task. We must evaluate the substance of the

ALJ’s decision under a deferential standard of review, but we must also give that

decision careful scrutiny to ensure that the rationale for the ALJ’s actions is

sufficiently articulated to permit meaningful judicial review.

      These principles apply with particular force to an ALJ’s Step 2

determinations. Step 2 of this sequential analysis is often the first substantive

benchmark an ALJ must address and is governed by familiar legal standards:

                                         10
      Case 1:19-cv-01718-MCC Document 15 Filed 04/21/20 Page 11 of 17




      With respect to this threshold showing of a severe impairment, the
      showing required by law has been aptly described in the following
      terms: “In order to meet the step two severity test, an impairment need
      only cause a slight abnormality that has no more than a minimal effect
      on the ability to do basic work activities. 20 C.F.R. §§ 404.1521,
      416.921; S.S.R. 96–3p, 85–28. The Third Circuit Court of Appeals has
      held that the step two severity inquiry is a ‘de minimus screening device
      to dispose of groundless claims.’ McCrea v. Comm. of Soc. Sec.,370
      F.3d 357, 360 (3d Cir.2004); Newell v. Comm. of Soc. Sec., 347 F.3d
      541, 546 (3d Cir.2003). ‘Any doubt as to whether this showing has been
      made is to be resolved in favor of the applicant.’ Id.” Velazquez v.
      Astrue, No. 07–5343, 2008 WL 4589831, *3 (E.D.Pa., Oct.15, 2008).
      Thus, “[t]he claimant's burden at step two is ‘not an exacting one.’
      McCrea v. Comm'r of Soc. Sec., 370 F.3d 357, 360 (3d Cir.2004). This
      step should be ‘rarely utilized’ to deny benefits. Id. at 361. Rather, ...
      [a]n individual should be denied benefits at step two only if the
      impairment he presents is a ‘slight abnormality’ that has ‘no more than
      a minimal effect on [his] ability to work.’ Id.” Kinney v. Comm'r of
      Soc. Sec., 244 F. App'x 467, 469–70 (3d Cir.2007). Accordingly, “[d]ue
      to this limited function, the Commissioner's determination to deny an
      applicant's request for benefits at step two should be reviewed with
      close scrutiny.” McCrea v. Commissioner of Social Sec., 370 F.3d 357,
      360 (3d Cir.2004).

Dotzel v. Astrue, No. 1:12-CV-1281, 2014 WL 1612508, at *4 (M.D. Pa. Apr. 22,

2014). Furthermore,

            [E]ven if an ALJ erroneously determines at step two that
            one impairment is not “severe,” the ALJ's ultimate
            decision may still be based on substantial evidence if the
            ALJ considered the effects of that impairment at steps
            three through five. However, where it appears that the
            ALJ's error at step two also influenced the ALJ's RFC
            analysis, the reviewing court may remand the matter to the
            Commissioner for further consideration. See Nosse v.
                                         11
       Case 1:19-cv-01718-MCC Document 15 Filed 04/21/20 Page 12 of 17




              Astrue, No. 08–[CV–1173, 2009 WL 2986612, *10]
              (W.D.Pa. Sept.17, 2009).

       McClease v. Comm. of Soc. Sec., No. 8–CV–1673, 2009 WL 3497775,
       *10 (E.D. Pa. Oct. 28, 2009); see also Salles v. Comm. of Soc. Sec.,
       229 Fed. App’x 140, 145, n. 2 (3d Cir. 2007) (citing Rutherford v.
       Barnhart, 399 F.3d 546, 553 (3d Cir. 2005) (“Because the ALJ found
       in Salles’s favor at Step Two, even if he had erroneously concluded that
       some of her impairments were non-severe, any error was harmless.”).

Stouchko v. Comm’r of Soc. Sec., No. 1:12-CV-1318, 2014 WL 888513, at *10

(M.D. Pa. Mar. 6, 2014). Simply put, “because step two is to be rarely utilized as

basis for the denial of benefits, [] its invocation is certain to raise a judicial eyebrow.”

McCrea v. Comm’r of Soc. Sec., 370 F.3d 357, 361 (3d Cir. 2004) (citing SSR 85–

28, 1995 WL 56856, at *4 (‘Great care should be exercised in applying the not severe

impairment concept’)).

       Likewise where there is a flawed analysis of a cognitive impairment remand

is appropriate whenever the reviewing court cannot determine whether the ALJ’s

decision is supported by substantial evidence. See, e.g., Jerro v. Colvin, No. CV 15-

3775-DFM, 2016 U.S. Dist. LEXIS 86855, at *9 (C.D. Cal. July 5, 2016) (remanding

SSI appeal because “the ALJ failed to explicitly address or provide specific and

legitimate reasons for rejecting the treating physicians’ diagnosis about Plaintiff's

schizoaffective disorder.”); Childs v. Colvin, No. 1:14-CV-00462 (MAT), 2016

U.S. Dist. LEXIS 37840, at *9-*10 (W.D.N.Y. Mar. 23, 2016) (“The ALJ’s failure

to consider plaintiff’s schizoaffective disorder at both steps two and three of the

                                            12
       Case 1:19-cv-01718-MCC Document 15 Filed 04/21/20 Page 13 of 17




sequential evaluation process constituted reversible error because a full

consideration of plaintiff’s disorder could have affected the outcome of her

application.”); Johnson v. Colvin, No. 3:13-cv-301, 2014 U.S. Dist. LEXIS 162255,

at *24-*25 (S.D. Ohio Nov. 19, 2014) (remanding SSI claim because the ALJ failed

to address plaintiff’s diagnosis of schizoaffective disorder, which occurred after

plaintiff filed her initial SSI claim, and noting that “[r]egardless of whether [the

diagnosis] was a severe impairment or not, the ALJ’s failure to consider all of

Plaintiff’s mental impairments when assessing Plaintiff’s residual functional

capacity constituted error.”); Sykes v. Colvin, No. CV 12-1171, 2013 U.S. Dist.

LEXIS 122243, at *4-*5 (C.D. Cal. Aug. 26, 2013) (remanding SSI claim because

ALJ did not consider medical records containing a diagnosis of schizoaffective

disorder, which plaintiff filed after an administrative hearing); Nosse v. Astrue, No.:

08-cv-1173, 2009 U.S. Dist. LEXIS 84944, at *45-45 (W.D. Pa. Sept. 17, 2009)

(“Until the ALJ explains why plaintiff’s mental conditions are not severe . . . and

provides reasons for rejecting [doctor’s] diagnoses and opinions, the court is unable

to determine whether the ALJ’s RFC determination is supported by substantial

evidence.”).

      It is against these legal guideposts that we assess Repsher’s case.

      B.       This Case Should be Remanded for Further Assessment of the
               Plaintiff’s Cognitive Disorder

      In this case, the ALJ determined at Step 2 of the five-step sequential analysis
                                          13
       Case 1:19-cv-01718-MCC Document 15 Filed 04/21/20 Page 14 of 17




that applies to Social Security cases that Repsher suffered from some severe physical

impairments. However, notably absent from this decision was any recognition of

Repsher’s significant intellectual limitations. In concluding that Repsher suffered

from no severe mental impairments, the ALJ gave great weight to the summary

report of the state agency expert, Dr. Taren. But, as we have noted, Dr. Taren’s

summary assessment was noteworthy both for what it misstated and failed to state

regarding Repsher’s intellectual impairments. While the doctor’s report

acknowledged that Repsher claimed to have a learning disability (Tr. 86), it did not

expressly evaluate that learning disability. Instead, Dr Taren only considered

Repsher’s anxiety as a potentially disabling condition and found that her anxiety was

not severe. Further, this summary report failed to mention many factors relating to

Repsher’s learning disabilities, including her IQ of 78, her limitations in terms of

reading, spelling or math, or the school’s characterization of Repsher as mentally

retarded. Moreover, the only passing reference to Repsher’s schooling set forth in

Dr. Taren’s report incorrectly stated that she was a “high school grad, reg ed.” (Tr.

87). This statement was both incomplete and incorrect. While Repsher had graduated

from high school, she did not attend regular classes. Quite the contrary, it is

undisputed that Repsher was enrolled in special education programs throughout her

education. (Tr. 61, 191).

      In our view, more is needed here before significant intellectual impairments


                                         14
       Case 1:19-cv-01718-MCC Document 15 Filed 04/21/20 Page 15 of 17




may be wholly discounted at Step 2. Rather, we believe that the ALJ erred in failing

to identify Repsher’s learning disabilities as severe in Step 2 of the five-step

analytical paradigm that governs this social security appeal. On this score, it is well-

settled that this Step 2 inquiry is a “de minimus screening device to dispose of

groundless claims.” McCrea v. Comm. of Soc. Sec., 370 F.3d 357, 360 (3d Cir.

2004); Newell v. Comm. of Soc. Sec., 347 F.3d 541, 546 (3d Cir. 2003).

Accordingly, “[a]ny doubt as to whether this showing has been made is to be

resolved in favor of the applicant,” id.; the claimant's burden at step two is “not an

exacting one,” id.; and this step should be “rarely utilized” to deny benefits. Id. at

361. Further, “the Commissioner's determination to deny an applicant's request for

benefits at step two should be reviewed with close scrutiny.” Id. at 360. As part of

this “close scrutiny,” it is clear that we cannot sustain a step two benefit denial

decision that rests upon an ALJ's erroneous reliance upon an expert opinion which

misstated the evidence. Similarly, at this initial stage in the disability benefit review

process, an ALJ errs if the ALJ makes an adverse step two determination, but fails

to address some material evidence in the record which supports that disability claim.

See Kinney v. Comm'r of Soc. Sec., 244 F. App'x 467, 470 (3d Cir. 2007).

      Here, there was significant, material evidence which indicated that Repsher

suffered from severe learning disabilities. Her educators had characterized her as

mentally retarded, testing had revealed that she had a borderline IQ, she had been


                                           15
       Case 1:19-cv-01718-MCC Document 15 Filed 04/21/20 Page 16 of 17




schooled in special education classes, and her reading, writing and math skills were

far below her age level. Given the “de minimus” nature of the claimant’s burden at

Step 2, acknowledging that “[a]ny doubt as to whether this showing has been made

is to be resolved in favor of the applicant,” and accepting that the claimant's burden

at step two is “not an exacting one,” McCrea, 370 F.3d at 360, we believe that the

ALJ erred in not considering this mental condition to be either determinable or

severe at Step 2.

      Furthermore, this error then appears to have affected the ALJ’s subsequent

analysis of this claim. Having prematurely discounted this mental impairment at Step

2, the ALJ then failed to meaningfully consider the cumulative effect of this mental

limitation and the plaintiff’s other impairments at step 5 of the evaluation process or

when formulating Repsher’s residual functional capacity. Moreover, this failure to

further address this diagnosed condition in formulating Repsher’s residual functional

capacity was unexplained by the ALJ’s decision. “In the absence of such an

[explanation,] the reviewing court cannot tell if significant probative evidence was

not credited or simply ignored.” Burnett v. Comm'r of Soc. Sec. Admin., 220 F.3d

112, 121 (3d Cir. 2000) Therefore, a remand to reconsider, and expressly address,

the cumulative effects of these intellectual impairments upon Repsher’s residual

functional capacity is warranted in this case.

      Yet, while case law calls for a remand and further proceedings by the ALJ in


                                          16
       Case 1:19-cv-01718-MCC Document 15 Filed 04/21/20 Page 17 of 17




this case assessing this claim in light of this evidence nothing in our opinion should

be construed as suggesting what the outcome of that final and full analysis should

be. Rather, that final assessment of the evidence must await a thorough consideration

and development of this evidence on remand by an ALJ. Therefore, nothing in this

opinion should be deemed as expressing a view on what the ultimate outcome of any

reassessment of this evidence should be. Rather, that task should remain the duty

and province of the ALJ on remand.


IV.   CONCLUSION

       Accordingly, for the foregoing reasons, IT IS ORDERED that this case be

REMANDED for further consideration of the Plaintiff’s application.

      An appropriate order follows.


      Submitted this 21st day of April 2020.



                                               /s/ Martin C. Carlson
                                               Martin C. Carlson
                                               United States Magistrate Judge




                                         17
